Citation Nr: 0609450	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-22 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disability claimed as secondary to the veteran's service-
connected left shoulder disability.

2.  Entitlement to service connection for a right foot 
disability claimed as secondary to the veteran's service-
connected left foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty December 1983 to May 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision by which the RO denied 
entitlement to the benefits enumerated above. 

In May 2005, the veteran withdrew his request for a video 
teleconference hearing before a Veterans aw Judge.  
Accordingly, the Board will proceed with consideration of the 
veteran's claim based on the evidence of record, as he has 
requested.  See 38 C.F.R. § 20.704(e) (2005).  


FINDINGS OF FACT

1.  A low back disability is not shown to be related to the 
veteran's service-connected left shoulder disability, and it 
is not shown to be directly related to his active duty 
service.

2.  The veteran is not shown to be suffering from any 
specific disability of the right foot.


CONCLUSION OF LAW

1.  The veteran's low back disability is not due to disease 
or injury that was incurred in active duty service nor is it 
the proximate result of the veteran's service-connected left 
shoulder disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.655 (2005).

2.  A right foot disability is not due to disease or injury 
that was incurred in active duty service nor is it the 
proximate result of the veteran's service-connected left foot 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants of VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the veteran in July 2001, April 2002, and 
July 2003.  Those letters advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and of his and VA's respective duties 
for obtaining relevant evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  The veteran has not alleged that VA failed to 
comply with the notice requirements of VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, by virtue 
of the rating decision on appeal, the statement of the case, 
and the supplemental statement of the case, he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the statement of the case.  

The RO's letters did not specifically tell the veteran to 
provide any relevant evidence in his possession.  However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claims.  When considering the notification letters, the 
rating decision on appeal, the statement of the case, and the 
supplemental statement of the case, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to these 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give the claimants of VA 
benefits notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of VCAA 
have been satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The Board notes that a Social Security 
disability claim may well be pending.  There is no need to 
remand for Social Security records because there is no 
indication that they pertain to the matter on appeal.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations pertinent to 
the claims, he failed to appear for two such scheduled 
examinations.  

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection for a low back 
and right foot disabilities, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Such omission is harmless because, as outlined 
below, the claims of service connection are being denied.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  Here, it does not.

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When a claimant of VA benefits fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  Examples of "good 
cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655.

Low back 

The Board notes that the veteran failed to appear for two of 
the VA medical examinations scheduled in connection with his 
claims without good cause shown.  Thus, this issue will be 
decided based on the evidence of record.  Id.  

The service medical records reflect complaints of low back 
pain in June 1992 and July 1993.  As to the former, the 
assessment was musculoskeletal low back pains and spasm.  As 
to the latter, the assessment was of post dehydration with 
low back pain.  The separation medical examination report 
indicated a normal spine.  On the corresponding report of 
medical history, the veteran denied back pain.

On September 1996 VA general medical examination, the 
examiner made no diagnoses pertaining to the low back.

A May 2000 X-ray study of the lumbar spine revealed "very 
little" degenerative changes manifested by minimal spur 
formation of the vertebral bodies anteriorly.

In December 2000, the veteran complained of low back pain 
that began six or seven months earlier.  A mild spasm in the 
lumbar area was diagnosed.

On November 2001 VA examination of the joints, the examiner 
diagnosed, in pertinent part, mild postoperative pain to the 
left shoulder without limitation of motion, and degenerative 
joint disease of the lumbosacral spine and bilateral 
radiculopathy.  The examiner indicated that a magnetic 
resonance imaging (MRI) of the lumbar spine was interpreted 
as normal by a radiologist and neurosurgeon.  The examiner 
commented that an X-ray study of the lumbar spine was normal.  
A computed tomography (CT) scan of the lumbar spine indicated 
no disc herniation.  The examiner opined that low back pain 
was possibly related to other conditions but not to the 
service-connected left shoulder disability, apparently 
because the left shoulder was found to be normal with the 
exception of mild postoperative pain.

Based on the foregoing evidence, the Board concludes that a 
current low back disorder is no the proximate result of the 
veteran's service-connected left shoulder disability.  
Indeed, the November 2001 VA examiner was explicit in 
indicating no such connection between the two.  As such, 
service connection for a low back disability on a secondary 
basis is not warranted.  38 C.F.R. § 3.310.  In this regard, 
the Board notes that the veteran's opinion regarding the 
etiology of a low back disability is not one upon which the 
Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

The evidence, moreover, does not reflect a direct nexus 
between the veteran's low back disability and service.  While 
the service medical records do reflect minimal treatment for 
low back pain on two occasions, the separation medical 
examination did not indicate any problem of the low back, and 
the veteran himself denied any low back symptomatology.  As 
well, the post-service medical evidence does not reflect any 
nexus between any present low back disability and service.  
Therefore, there being no apparent relationship between any 
present low back disability and service, service connection 
for a low back disability on a direct basis is denied.  
38 C.F.R. § 3.303.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to the medical 
examination in November 2001, a VA examiner opined that the 
veteran's low back disability was unrelated to the service-
connected left shoulder disability.  There is no competent 
medical evidence to the contrary to include evidence of a 
direct nexus between the claimed low back disability and 
service.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 54.

Right foot

The Board notes that the veteran failed to appear for two of 
the VA medical examinations scheduled in connection with his 
claims without good cause shown.  Thus, this issue will be 
decided based on the evidence of record.

In April 1990, the veteran complained of a swollen right 
foot.  He denied injury.  That month, the veteran complained 
of pain in the joint of the big toe of the right foot.  Some 
slight swelling was observed.  There was a hard mass on the 
bottom of the right foot.  A consultation report reflected an 
impression of hallux extensor longus tendonitis versus early 
bunion.

In August 1993, the veteran complained of right foot pain.  
The veteran denied trauma.  Right ankle inversion was 
diagnosed.

The February 1996 separation medical examination report 
indicated no disability of the right foot.

On a September 1996 VA general medical examination, the 
examiner noted no deformity or edema of the feet.  There were 
no calluses and good range of motion of the ankles.

In December 1999, a contusion of the right great toe was 
diagnosed.  

On November 2001 VA orthopedic examination, after reviewing 
the record and examining the veteran, the examiner diagnosed 
right foot pain with questionable mild metatarsalgia from a 
history provided by the veteran.  The examiner indicated that 
a further neurologic examination was required in order to 
assess the veteran's claimed right foot disability.  He did 
not report for that examination.  The examiner noted some 
right foot discomfort but indicated that this could not be 
related to left foot metatarsalgia.  

A review of the evidence reveals that the veteran suffers 
from right foot pain and/or discomfort.  No specific 
disability of the right foot has been diagnosed.  The finding 
of questionable mild metatarsalgia is not probative of the 
matter at hand because a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  Moreover, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The 
veteran's right foot discomfort, which is tantamount to pain, 
is not a condition for which service connection can be 
granted absent an underlying diagnosis.  Id.

The Board notes that the veteran's opinion regarding the 
nature and etiology of his alleged right foot disability is 
not one upon which the Board may rely.  Espiritu, supra; 
38 C.F.R. § 3.159.

From the foregoing, it is apparent that the veteran has no 
disability of the right foot for which service connection can 
be granted.  In the absence of a present disability, service 
connection for the veteran's claimed right foot disability 
must be denied.  38 C.F.R. §§ 3.303, 3.310; Gilpin, supra; 
Degmetich, supra.  

The preponderance of the evidence weighs against the 
veteran's claim.  Pursuant to a comprehensive medical 
examination in November 2001, a VA examiner found no clear 
right foot disability.  There is no competent medical 
evidence to the contrary.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 54.


ORDER

The appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


